WASHINGTON, Circuit Justice
(charging the jury). The laws of the country, where this contract was made, must govern. These notes were payable in Guadaloupe, in sugar, at a valuation. The defendant, being sued *651here, cannot complain, ii his situation is not made worse than it would have been in Guadeloupe. But, as according to our forms of proceeding, (and, as to them, the laws of our country must govern,) a judgment cannot be rendered for sugar; the value in money must be given, which, in effect, is the precise sum stated in the note. For, whether the sugar was worth one livre or seven livres per pound, still, when that sugar is turned again into money, it must come to the same sum. As to the fact of the depreciation of these notes, it should not be considered any more than in rendering judgment on bonds here, which we all know will sell, in some cases, at a considerable discount for cash. As to interest, none should be allowed; because, it is proved, that, at Guadaloupe, they do not carry interest, but from the judgment or registration.
The jury found a verdict for plaintiff.